
	

113 HR 5517 IH: Martin Luther King, Jr. National Historical Park Act of 2014
U.S. House of Representatives
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5517
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2014
			Mr. Lewis introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To redesignate the Martin Luther King, Junior, National Historic Site in the State of Georgia, and
			 for other purposes.
	
	
		1.Short titleThis Act may be cited as the Martin Luther King, Jr. National Historical Park Act of 2014.
		2.Martin Luther King, Jr. National Historical ParkThe Act entitled An Act to establish the Martin Luther King, Junior, National Historic Site in the State of Georgia,
			 and for other purposes. (Public Law 96–428) is amended—
			(1)in section 1, by striking the map entitled Martin Luther King, Junior, National Historic Site, numbered 489/80,013B, and dated September 1992 and inserting the map entitled Martin Luther King, Jr. National Historical Park, numbered 489/80,032 and dated April 2009;
			(2)by striking Martin Luther King, Junior, National Historic Site each place it appears and inserting Martin Luther King, Jr. National Historical Park;
			(3)by striking national historic site each place it appears and inserting national historical park; and
			(4)by striking historic site each place it appears and inserting historical park.
			3.ReferencesAny reference in a law (other than in this Act), map, regulation, document, paper, or other record
			 of the United States to the Martin Luther King, Junior, National Historic Site shall be deemed to be a reference to the Martin Luther King, Jr. National Historical Park.
		
